


Exhibit 10.47

 

TRAVELERS

PERFORMANCE SHARES AWARD NOTIFICATION AND AGREEMENT

 

(This award must be accepted within 90 days after the Grant Date shown below or
it will be forfeited. Refer below to Section 18.)

 

Participant:

“NAME”

Grant Date:

“GRANT DATE”

 

Number of Performance Shares: “GRANTED”

 

Performance Period: XXXXX XX, 20XX to XXXXX XX, 20XX

 

1.                                      Grant of Performance Shares. This
performance shares award is granted pursuant to The Travelers Companies, Inc.
2014 Stock Incentive Plan, as it may be amended from time to time (the “Plan”),
by The Travelers Companies, Inc. (the “Company”) to you (the “Participant”) as
an employee of the Company or an affiliate of the Company (together, the
“Travelers Group”). The Company hereby grants to the Participant as of the Grant
Date an award (“Award”) for the initial number of Performance Shares set forth
above pursuant to the Plan, as it may be amended from time to time, and subject
to the terms, conditions, and restrictions set forth herein, including, without
limitation, the conditions set forth in Section 7.

 

2.                                      Terms and Conditions. The terms,
conditions, and restrictions applicable to the Award are specified the Plan and
this grant notification and agreement, including Exhibits A, B and C (the “Award
Agreement”). The terms, conditions and restrictions in the Plan include, but are
not limited to, provisions relating to amendment, vesting, cancellation and
settlement, all of which are hereby incorporated by reference into this Award
Agreement to the extent not otherwise set forth herein.

 

By accepting this Award, the Participant acknowledges receipt of the prospectus
dated February 3, 2015 and any applicable prospectus supplement thereto
(together, the “Prospectus”) and that he or she has read and understands the
Prospectus.

 

The Participant understands that the Award and all other incentive awards are
entirely discretionary and that no right to receive an award exists absent a
prior written agreement with the Company to the contrary. The Participant also
understands that the value that may be realized, if any, from the Award is
contingent, and depends on the future financial performance of the Company,
among other factors. The Participant further confirms his or her understanding
that the Award is intended to promote employee retention and stock ownership and
to align participants’ interests with those of shareholders. Additionally, the
Participant understands that the Award is subject to performance conditions and
will be cancelled if the performance or other conditions are not satisfied.
Thus, the Participant understands that (a) any monetary value assigned to the
Award in any communication regarding the Award is contingent, hypothetical, or
for illustrative purposes only, and does not express or imply any promise or
intent by the Company to deliver, directly or indirectly, any certain or
determinable cash value to the Participant; (b) receipt of the Award or any
incentive award in the past is neither an indication nor a guarantee that an
incentive award of any type or amount will be made in the future, and that
absent a written agreement to the contrary, the Company is free to change its
practices and policies regarding incentive awards at any time; and
(c) performance may be subject to confirmation and final determination by the
Company’s Board of Directors or its Compensation Committee (the “Committee”)
that the performance conditions have been satisfied.

 

The Participant shall have no rights as a stockholder of the Company with
respect to any shares covered by the Award unless and until the Award is vested
and settled in shares of Common Stock.

 

3.                                      Performance Period. For purposes of the
Award, the Performance Period shall be defined as the three-year period
commencing XXXXX XX, 20XX and ending XXXXX XX, 20XX.

 

4.                                      Vesting. The Award shall vest in full on
the last day of the Performance Period, provided the Participant remains
continuously employed within the Travelers Group through such date. If the

 

1

--------------------------------------------------------------------------------


 

Participant has a termination of, or leave from active employment prior to the
last day of the Performance Period, the Participant’s rights are determined
under the Award Rules of Exhibit A.

 

5.                                      Settlement of Award. The number of
Performance Shares vested (which shall include any additional Performance Shares
credited to the Participant’s account pursuant to Section 6) shall be calculated
based on the Performance Shares Vesting Grid set forth in Exhibit B. The Company
shall deliver to the Participant, subject to any certification of satisfaction
of the performance goal as required by the Plan in order to comply with
Section 162(m) of the Internal Revenue Code a number of shares of Common Stock
equal to the number of vested Performance Shares on January 1 of the year
following the end of the Performance Period or as soon as administratively
practicable thereafter (but no later than March 15 of the year following the end
of the Performance Period, or the date provided pursuant to Exhibit A, if
applicable). The number of shares of Common Stock delivered to the Participant
shall be reduced by a number of shares of Common Stock having a Fair Market
Value on the date of delivery equal to the tax withholding obligation.

 

6.                                      Dividend Equivalents. The Participant
shall be entitled to receive additional Performance Shares with respect to any
cash dividends declared by the Company. The number of additional Performance
Shares shall be determined by multiplying the number of Performance Shares
credited to the Participant’s account (which shall include the number of
Performance Shares set forth above, plus any Performance Shares credited in
connection with dividend payments under this Section 6), times the dollar amount
of the cash dividend per share of Common Stock, and then dividing by the Fair
Market Value of the Common Stock as of the dividend payment date. The
Participant’s right to any Performance Shares credited to the Participant’s
account in connection with dividends shall vest in the same manner described in
Section 4. As described in Section 5, such additional Performance Shares shall
be included in the total number of Performance Shares credited to the
Participant’s account for purposes of applying the Performance Shares Vesting
Grid.

 

7.                                      Grant Conditioned on Principles of
Employment Agreement.

 

By entering into this Award Agreement, the Participant shall be deemed to have
confirmed his or her agreement to be bound by the Company’s Principles of
Employment Agreement in effect on the date immediately preceding the Grant Date
(the “POE Agreement”), as published on the Company’s intranet site or previously
distributed in hard copy to the Participant. Furthermore, by accepting the
Award, the Participant agrees that the POE Agreement shall supersede and replace
the form of Principles of Employment Agreement contained or referenced in any
Prior Equity Award (as defined below) made by the Company to the Participant,
and, accordingly, such Prior Equity Award shall become subject to the terms and
conditions of the POE Agreement.

 

8.                                      Acceptance of Exhibits A, B and C. The
Participant agrees to be bound by the terms of the Award Rules set forth in
Exhibits A, B and C (“Award Rules”).

 

9.                                      Acceptance of and Agreement to
Non-Solicitation and Confidentiality Conditions. In consideration for the Award
of Performance Shares under this Award Agreement, the Participant agrees that
the Award is conditioned upon Participant’s compliance with the following
non-solicitation and confidentiality conditions (the “Non-Solicitation
Conditions” and the “Confidentiality Conditions,” respectively):

 

(a)                                 The Company and the Participant understand,
intend and agree that the Non-Solicitation Conditions of this Section 9 are
intended to protect the Travelers Group and other participants in the Plan
against the Participant soliciting its employees and/or its business during the
twelve (12) month period (the “Restricted Period”) following the date of the
Participant’s termination of employment with the Travelers Group (whether
voluntary or involuntary) as reflected on the Travelers Group’s books and
records (the “Termination Date”), while recognizing that after the Termination
Date the Participant is still permitted to compete with the Travelers Group
subject to the restrictions set forth below. Nothing in this Section 9 is
intended to limit any of the Travelers Group’s rights or claims as to any future
employer of the Participant.

 

(b)                                 Non-Solicitation of Employees. The
Participant acknowledges that the Travelers Group sustains its operations and
the goodwill of its clients, customers, policyholders, producers, agents and

 

2

--------------------------------------------------------------------------------


 

brokers (its “Customers”) through its employees. The Travelers Group has made
significant investment in its employees and their ability to establish and
maintain relationships with each other and with the Travelers Group’s Customers
in order to further its operations and cultivate goodwill. The Participant
acknowledges that the loss of the Travelers Group’s employees could adversely
affect its operations and jeopardize the goodwill that has been established
through these employees, and that the Travelers Group therefore has a legitimate
interest in preventing the solicitation of its employees. During the Restricted
Period, the Participant will not, directly or indirectly, seek to recruit or
solicit, attempt to influence or assist, participate in, or promote the
solicitation of, or otherwise attempt to adversely affect the employment of any
person who was or is employed by the Travelers Group at any time during the last
three months of the Participant’s employment or during the Restricted Period.
Without limiting the foregoing restriction, the Participant shall not, on behalf
of himself or herself or any other person, hire, employ or engage any such
person and  shall not engage in the aforesaid conduct through a third party for
the purpose of colluding to avoid the restrictions in this Section 9. Without
limiting the generality of the restrictions under this Section, by way of
example, the restrictions under this Section shall prohibit the Participant from
(i) interviewing a Travelers Group employee, (ii) communicating in any manner
with a Travelers Group employee in connection with a current or future
employment opportunity outside of the Travelers Group, (iii) identifying
Travelers Group employees to potentially be solicited or hired, (iv) providing
information or feedback regarding Travelers Group employees seeking employment
with the Participant’s subsequent employer and/or (v) otherwise assisting or
participating in the solicitation or hiring of  a Travelers Group employee.
However, the Non-Solicitation Conditions do not preclude the Participant from
directing a third party (including but not limited to employees of his/her
subsequent employer or a search firm) to broadly solicit, recruit, and hire
individuals, some of whom may be employees of the Travelers Group, provided that
the Participant does not direct such third party specifically to target
employees of the Travelers Group generally or specific individual employees of
the Travelers Group.

 

(c)                                  Non-Solicitation of Business. The
Participant acknowledges that by virtue of his or her employment with the
Travelers Group, he or she may have developed relationships with and/or had
access to Confidential Information (as defined below) about the Travelers
Group’s Customers and is, therefore, capable of significantly and adversely
impacting existing relationships that the Travelers Group has with them. The
Participant further acknowledges that the Travelers Group has invested in its
and the Participant’s relationship with its Customers and the goodwill that has
been developed with them and therefore has a legitimate interest in protecting
these relationships against solicitation and/or interference by the Participant
for a reasonable period of time after the Participant’s employment with the
Travelers Group ends. If, after the Termination Date, the Participant accepts a
position as an employee, consultant or contractor with a “Competitor” (as
defined below), then, during the Restricted Period, the Participant will not,
directly or indirectly, solicit, interfere with or attempt to influence any
Customer of the Travelers Group to discontinue business with the Travelers Group
and/or move existing or future business of the Travelers Group elsewhere. This
restriction applies with respect to any business of any current or prospective
client, customer or policyholder of the Travelers Group (i) on which the
Participant, or anyone reporting directly to him or her, worked or was actively
engaged in soliciting or servicing or (ii) about which the Participant gained
access to Confidential Information (as defined below) during the Participant’s
employment with the Travelers Group. In addition to the foregoing restriction,
the Participant agrees not to be personally involved in the negotiation,
competition for, solicitation or execution of any individual book roll
over(s) or other book of business transfer arrangements involving the transfer
of business away from the Travelers Group, at any time during the twenty-four
month period following the Termination Date (the “Enhanced Restricted Period”).
The Participant may, at any time after the Termination Date, broadly direct a
third party (including but not limited to employees of his/her subsequent
employer) to negotiate, compete for, solicit and execute such book roll
over(s) or other book of business transfer arrangements, provided that (i) the
Participant is not personally involved in such activities and (ii) the
Participant does not direct such third party specifically to target business of
the Travelers Group. As used herein, “Competitor” shall include any business
enterprise or organization, including, without limitation, agents, brokers and
producers, that engages in, owns or controls a significant interest in any
entity that engages in, the sale of products and/or performance of services of
the type sold or performed by the Travelers Group and/or provides advice
relating to such products and services.

 

3

--------------------------------------------------------------------------------


 

(d)                                 Subject to the non-competition obligations
in the Award Rules that apply to Participants meeting the “Retirement Rule,” at
any time after the Termination Date, the Participant may otherwise compete with
the Travelers Group, including but not limited to competing on an account by
account or deal by deal basis, to the extent that he or she does not violate the
provisions of subsection (c) above or any other contractual, statutory or common
law obligations to the Travelers Group.

 

(e)                                  Notwithstanding anything herein to the
contrary, if the Participant breaches any of the Non-Solicitation Conditions of
this Section 9, then the Restricted Period (or the Enhanced Restricted Period,
if applicable) will be extended until the date that is 12 months (or 24 months,
in the case of a breach under Section 9(c) with respect to the restrictions
applicable during the Enhanced Restricted Period) after the date of the
Participant’s last breach of such Non-Solicitation Conditions.

 

(f)                                   The Participant agrees not to, either
during or after his or her employment, use, publish, make available, or
otherwise disclose, except for benefit of the Travelers Group in the course of
such employment, any technical or confidential information (“Confidential
Information”) developed by, for, or at the expense of the Travelers Group, or
assigned or entrusted to the Travelers Group, unless such information is
generally known outside of the Travelers Group. Confidential information
includes, but is not limited to, non-public information such as social security
numbers or social insurance numbers; medical information; internal information
about the Travelers Group’s business, such as non-public financial, sales,
marketing, claim, technical and business information, including profit and loss
statements, business/marketing strategy and “Trade Secrets” (as defined below);
employee, client, customer, policyholder, vendor, consultant and agent
information; legal advice obtained; product and system information; and any
compilation of this information or employee information obtained solely through
the course of employment with any member(s) of the Travelers Group. Nothing in
this definition should be construed as prohibiting non-managerial employees (and
in Minnesota, all employees) from sharing information concerning their own wages
or other terms and conditions of employment, or for purposes of otherwise
pursuing their legal rights. As used herein, “Trade Secrets” shall include
information relating to the Travelers Group and its affiliates that is
protectable as a trade secret under applicable law, including, without
limitation, and without regard to form:  technical or non-technical data, a
formula, a pattern, a compilation, a program, a device, a method, a technique, a
drawing, a process, financial data, financial plans, business and strategic
plans, product plans, source code, software, unpublished patent applications,
customer proposals or pricing information or a list of actual or potential
customers or suppliers which is not commonly known by or available to the public
and which information derives economic value, actual or potential, from not
being generally known to, and not being readily ascertainable by proper means
by, other persons who can obtain economic value from its disclosure or use. In
addition, the Participant will keep at all times subject to the Travelers
Group’s control and will deliver to or leave with the Travelers Group all
written and other materials in any form or medium (including, but not limited
to, print, tape, digital, computerized and electronic data, parts, tools, or
equipment) containing such technical or Confidential Information upon
termination of the Participant’s employment. The Participant also agrees to
cooperate to remedy any unauthorized use of such information and not to violate
any Travelers Group policy regarding same. The Participant agrees that all
records, reports, notes, compilations, or other recorded matter, and copies or
reproductions thereof, relating to the Travelers Group’s operations, activities,
Confidential Information, or business, made or received by the Participant
during the Participant’s employment with any member(s) of the Travelers Group
are, and shall be, the property of the Travelers Group exclusively, and the
Participant will keep the same at all times subject to the Travelers Group’s
control and will deliver or leave with the Travelers Group the same at the
termination of the Participant’s employment.

 

(g)                                  If the final judgment of a court of
competent jurisdiction declares that any term or provision of this Section 9 is
invalid or unenforceable, the parties agree that (i) the court making the
determination of invalidity or unenforceability shall have the power to reduce
the scope, duration, or geographic area of the term or provision, to delete
specific words or phrases, or to replace any invalid or unenforceable term or
provision with a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision, (ii) the

 

4

--------------------------------------------------------------------------------


 

parties shall request that the court exercise that power, and (iii) this Award
Agreement shall be enforceable as so modified after the expiration of the time
within which the judgment or decision may be appealed.

 

(h)                                 During the Restricted Period or any
extension thereof, the Participant shall notify any subsequent employer of his
or her obligations under this Award Agreement prior to commencing employment.
During the Restricted Period or any extension thereof, the Participant will
provide the Company and his or her prior manager at the Travelers Group fourteen
(14) days’ advance written notice prior to becoming associated with and/or
employed by any person or entity or engaging in any business of any type or
form, with such notice including the identity of the prospective employer or
business, the specific division (if applicable) for which the Participant will
be performing services and the title or position to be assumed by the
Participant. The Participant must provide a copy of such notice to the Company’s
Employee Services Unit by email, facsimile or regular mail as follows:

 

Email:         4-ESU@travelers.com

 

Fax:                      1.866.871.4378 (U.S. and Canada)

001.866.871.4378 (Europe)

 

Mail:                 The Travelers Companies, Inc.

Employee Services Unit

385 Washington Street

Mail Code: 9275-SB02L

St. Paul, MN USA 55102

 

(i)                                     As consideration for and by accepting
the Award, the Participant agrees that the Non-Solicitation Conditions and
Confidentiality Conditions of this Section 9 shall supersede any
non-solicitation and confidentiality covenants contained or incorporated in any
prior equity award made by the Company to the Participant under the Plan, The
Travelers Companies, Inc. Amended and Restated 2004 Stock Incentive Plan, the
Travelers Property Casualty Corp. 2002 Stock Incentive Plan, or The St. Paul
Companies, Inc. Amended and Restated 1994 Stock Incentive Plan (“Prior Equity
Awards”); accordingly, such Prior Equity Awards shall become subject to the
terms and conditions of the Non-Solicitation Conditions and Confidentiality
Conditions of this Section 9. However, these Non-Solicitation Conditions and
Confidentiality Conditions shall be in addition to, and shall not supersede, any
non-solicitation, non-competition, confidentiality, intellectual property or
other restrictive covenants contained or incorporated in (i) any Non-Competition
Agreement between any member(s) of the Travelers Group and the Participant
arising out of the Participant’s service as a Management Committee member or
otherwise, (ii) any employment agreement or other agreement between any
member(s) of the Travelers Group and the Participant (other than such Prior
Equity Awards), or (iii) any other Travelers Group plan or policy that covers
the Participant (other than such Prior Equity Awards).

 

10.                               Forfeiture of Performance Shares Award.

 

(a)                                 Participant’s Agreement. The Participant
expressly acknowledges that the terms of Section 9 and this Section 10 are
material to this Agreement and reasonable and necessary to protect the
legitimate interests of the Travelers Group, including without limitation, the
Traveler Group’s Confidential Information, trade secrets, customer and supplier
relationships, goodwill and loyalty, and that any violation of these
Non-Solicitation Conditions or Confidentiality Conditions by the Participant
would cause substantial and irreparable harm to the Travelers Group and other
Participants in the Plan. The Participant further acknowledges and agrees that:

 

(i)                                     The receipt of the Award constitutes
good, valuable and independent consideration for the Participant’s acceptance of
and compliance with the provisions of the Award Agreement, including the
forfeiture and repayment provision of subsection 10(b) below and the
Non-Solicitation Conditions and Confidentiality Conditions of Section 9 above,
and the amendment of Prior Equity Award provisions of subsection 9(i), 10(f) and
Section 20, below.

 

5

--------------------------------------------------------------------------------


 

(ii)                                  The Participant’s rights with respect to
the Award are conditioned on his or her compliance with the POE Agreement at all
times after acceptance of the POE Agreement in accordance with Sections 7 and 18
hereunder.

 

(iii)                               The scope, duration and activity
restrictions and limitations described in this Agreement are reasonable and
necessary to protect the legitimate business interests of the Travelers Group.
The Participant acknowledges that all restrictions and limitations relating to
the Restricted Period will apply regardless of the reason the Participant’s
employment ends. The Participant further agrees that any alleged claims the
Participant may have against the Travelers Group do not excuse the Participant’s
obligations under this Award Agreement.

 

(b)                                 Forfeiture and Repayment Provisions. The
Participant agrees that, prior to the Termination Date and during the Restricted
Period (or the Enhanced Restricted Period, as applicable), if the Participant
breaches the Non-Solicitation Conditions, the Confidentiality Conditions and/or
the POE Agreement, in addition to all rights and remedies available to the
Travelers Group at law and in equity (including without limitation those set
forth in the Award Rules for involuntary termination), the Participant will
immediately forfeit any portion of the Award made under this Award Agreement
that has not otherwise been previously forfeited under the Award Rules in
Exhibit A and that has not yet been paid, settled or vested. The Company may
also require repayment from the Participant of any and all compensatory value
that the Participant received for the last twelve (12) months of his or her
employment and through the end of the Restricted Period (or the Enhanced
Restricted Period, as applicable) from this Award or any Prior Equity Awards
(including without limitation the gross amount of any Common Stock distribution
or cash payment made to the Participant upon the vesting, distribution, or
settlement of any such awards, and/or any consideration in excess of such gross
amounts received by the Participant upon the sale or transfer of the Common
Stock acquired through vesting, distribution, or settlement of any such awards).
The Participant will promptly pay the full amount due upon demand by the
Company, in the form of cash or shares of Common Stock at current Fair Market
Value.

 

(c)                                  No Limitation on the Travelers Group’s
Rights or Remedies. The Participant acknowledges and agrees that the forfeiture
and repayment remedies under subsection 10(b) are non-exclusive remedies and
shall not limit or modify the Travelers Group’s other rights and remedies to
obtain other monetary, equitable or injunctive relief as a result of breach of,
or in order to enforce, the terms and conditions of this Agreement or with
respect to any other covenants or agreements between the Travelers Group and the
Participant or the Participant’s obligations under applicable law.

 

(d)                                 Award Rules. The Award Rules provide a right
to payment, subject to certain conditions, following the Participant’s
Termination Date if the Participant meets the Retirement Rule which, among other
conditions, may require that the Participant not engage in any activities that
compete with the business operations of the Travelers Group through the
settlement date of the Award (such non-compete condition may extend beyond the
Restricted Period). The remedies for a violation of such non-compete conditions
are specified in the Award Rules and are in addition to any remedies of the
Travelers Group under this Section 10.

 

(e)                                  Severability. If any court determines that
any of the terms and conditions of Section 9 or this Section 10 are invalid or
unenforceable, the remainder of the terms and conditions shall not thereby be
affected and shall be given full effect, without regard to the invalid portions.
If any court determines that any of the terms and conditions are unenforceable
because of the duration of such terms and conditions or the area covered
thereby, such court shall have the power to reduce the duration or area of such
terms and conditions and, in their reduced form, the terms and conditions shall
then be enforceable and shall be enforced.

 

(f)                                   Awards Subject to Recoupment. Except to
the extent prohibited by law, this Award and any outstanding Prior Equity Award
may be forfeited, and the compensatory value received under such awards
(including without limitation the gross amount of any Common Stock distribution
or cash payment made to the Participant upon the vesting, distribution, or
settlement of such

 

6

--------------------------------------------------------------------------------


 

awards, or consideration in excess of such gross amounts received by the
Participant upon the sale or transfer of the Common Stock acquired through
vesting, distribution, or settlement of the awards) may be subject to recoupment
by the Company, in accordance with the Company’s executive compensation
recoupment policy and other policies in effect from time to time with respect to
forfeiture and recoupment of bonus payments, retention awards, cash or
stock-based incentive compensation or awards, or similar forms of compensation,
and the terms of any such policy, while it is in effect, are incorporated herein
by reference. As consideration for and by accepting the Award Agreement, the
Participant agrees that all the remedy and recoupment provisions of this
Section 10 shall apply to any Prior Equity Award made by the Company to the
Participant, shall be in addition to and shall not supersede any other remedies
contained or referenced in any such Prior Equity Award, and, accordingly, such
Prior Equity Award shall become subject to both those other remedies and the
terms and conditions of this Section 10.

 

(g)                                  Survival of Provisions. The agreements,
covenants, obligations, and provisions contained in Section 9 and this
Section 10 shall survive the Participant’s Termination Date and the expiration
of this Award Agreement, and shall be fully enforceable thereafter.

 

11.                               Consent to Electronic Delivery. In lieu of
receiving documents in paper format, the Participant agrees, to the fullest
extent permitted by law, to accept electronic delivery of any documents that the
Company desires or may be required to deliver (including, but not limited to,
prospectuses, prospectus supplements, grant or award notifications and
agreements, account statements, annual and quarterly reports, and all other
agreements, forms and communications) in connection with this and any other
prior or future incentive award or program made or offered by the Company or its
predecessors or successors. Electronic delivery of a document to the Participant
may be via a Company e-mail system or by reference to a location on a Company
intranet site to which the Participant has access.

 

12.                               Administration. The Company’s Compensation
Committee or its designee administers the Plan and this Award Agreement and has
the authority to interpret any ambiguous or inconsistent terms in its sole
discretion. The Participant’s rights under this Award Agreement are expressly
subject to the terms and conditions of the Plan and to any guidelines the
Compensation Committee or its designee adopts from time to time. The
interpretation and construction by the Compensation Committee or its designee of
the Plan and this Award Agreement, and such rules and regulations as the
Compensation Committee or its designee may adopt for purposes of administering
the Plan and this Award Agreement, will be final and binding upon the
Participant.

 

13.                               Entire
Agreement/Amendment/Survival/Assignment. The terms, conditions and restrictions
set forth in the Plan and this Award Agreement constitute the entire
understanding between the parties hereto regarding the Award and supersede all
previous written, oral, or implied understandings between the parties hereto
about the subject matter hereof. This Award Agreement may be amended by a
subsequent writing (including e-mail or electronic form) agreed to between the
Company and the Participant. Section headings herein are for convenience only
and have no effect on the interpretation of this Award Agreement. The provisions
of the Award Agreement that are intended to survive the Termination Date of a
Participant, specifically including Sections 9 and 10 hereof, shall survive such
date. The Company may assign this Award Agreement and its rights and obligations
hereunder to any current or future member of the Travelers Group.

 

14.                               No Right to Employment. The Participant agrees
that nothing in this Award Agreement constitutes a contract of employment with
the Travelers Group for a fixed duration of time. The employment relationship is
“at will,” which affords the Participant or the Travelers Group the right to
terminate the relationship at any time for any reason or no reason not otherwise
prohibited by applicable law. The Travelers Group retains the right to decrease
the Participant’s compensation and/or benefits, transfer or demote the
Participant or otherwise change the terms or conditions of the Participant’s
employment with the Travelers Group. The Award granted hereunder will not form
part of the Participant’s regular employment compensation and will not be
considered in calculating any statutory benefits or severance pay due to the
Participant.

 

15.                               No Limitation on the Company’s Rights. The
Participant agrees that nothing in this Award Agreement shall in any way affect
the Company’s right or power to make adjustments, reclassifications or

 

7

--------------------------------------------------------------------------------


 

changes in its capital or business structure or to merge, consolidate,
reincorporate, dissolve, liquidate or sell or transfer all or any part of its
business or assets.

 

16.                               Transfer Restrictions. The Participant may not
sell, assign, transfer, pledge, encumber or otherwise alienate, hypothecate or
dispose of the Award or his or her right hereunder to receive any Performance
Shares, except as otherwise provided in the Prospectus.

 

17.                               Conflict. In the event of a conflict between
the Plan and the Award Agreement the Plan terms shall govern.

 

18.                               Acceptance and Agreement by the Participant;
Forfeiture upon Failure to Accept. By accepting this Award, the Participant
agrees to be bound by the terms, conditions, and restrictions set forth in the
Plan, this Award Agreement, and the Travelers Group’s policies, as in effect
from time to time, relating to the Plan. The Participant’s rights under the
Award will lapse ninety (90) days from the Grant Date and the Award will be
forfeited on such date if the Participant does not accept the Award Agreement by
such date. For the avoidance of doubt, the Participant’s failure to accept the
Award Agreement shall not affect his or her continuing obligations under any
other agreement between any member(s) of the Travelers Group and the
Participant.

 

19.                               Waiver; Cumulative Rights. The Company’s
failure or delay to require performance by the Participant of any provision of
this Award Agreement will not affect its right to require performance of such
provision unless and until the Company has waived such performance in writing.
Each right under this Award Agreement is cumulative and may be exercised in part
or in whole from time to time.

 

20.                               Governing Law and Forum for Disputes. The
Award Agreement shall be legally binding and shall be executed and construed and
its provisions enforced and administered in accordance with the laws of the
State of Minnesota. The jurisdiction and venue for any disputes arising under,
or any action brought to enforce (or otherwise relating to), this Agreement will
be exclusively in the courts in the State of Minnesota, City and County of St.
Paul, including the Federal Courts located therein (should Federal jurisdiction
exist). The parties consent to and submit to the personal jurisdiction and venue
of courts of Minnesota and irrevocably waive any claim or argument that the
courts in Minnesota are an inconvenient forum. The Participant agrees to accept
service of any court filings and process by delivery to his or her most current
home address on record with the Travelers Group via first class mail or other
nationally recognized overnight delivery provider, or by any third party
regularly engaged in the service of process. As consideration for and by
accepting the Award, the Participant agrees that the Governing Law and Forum for
Disputes provision of this Section 20 shall supersede any governing law, forum
or similar provisions contained or referenced in any Prior Equity Award made by
the Company to the Participant, and, accordingly, such Prior Equity Award shall
become subject to the terms and conditions of the Governing Law and Forum for
Disputes provisions of this Section 20.

 

21.                               Personal Data. The Participant understands
that the Company and other members of the Travelers Group hold certain personal
information about the Participant, which may include, without limitation,
information such as his or her name, home address, telephone number, gender,
date of birth, salary, nationality, job title, social insurance number or other
such tax identity number and details of all awards or other entitlement to
shares of common stock awarded, cancelled, exercised, vested, unvested or
outstanding in his or her favor (“Personal Data”).

 

The Participant understands that in order for the Company to process the
Participant’s Award and maintain a record of Performance Shares under the Plan,
the Company shall collect, use, transfer and disclose Personal Data within the
Travelers Group electronically or otherwise, as necessary for the implementation
and administration of the Plan including, in the case of a social insurance
number, for income reporting purposes as required by law. The Participant
further understands that the Company may transfer Personal Data, electronically
or otherwise, to third parties, including but not limited to such third parties
as outside tax, accounting, technical and legal consultants when such third
parties are assisting the Company or other members of the Travelers Group in the
implementation and administration of the Plan. The Participant understands that
such recipients may be located within the jurisdiction of residence of the
Participant, or within the United States or elsewhere and are subject to the
legal requirements in those jurisdictions applicable to those organizations, for
example, lawful

 

8

--------------------------------------------------------------------------------


 

requirements to disclose personal information such as the Personal Data to
government authorities in those countries. The Participant understands that the
employees of the Travelers Group and third parties performing work related to
the implementation and administration of the Plan shall have access to the
Personal Data as is necessary to fulfill their duties related to the
implementation and administration of the Plan. By accepting the Award, the
Participant consents, to the fullest extent permitted by law, to the collection,
use, transfer and disclosure, electronically or otherwise, of his or her
Personal Data by or to such entities for such purposes and the Participant
accepts that this may involve the transfer of Personal Data to a country which
may not have the same level of data protection law as the country in which this
Award Agreement is executed. The Participant confirms that if the Participant
has provided or, in the future, will provide Personal Data concerning third
parties including beneficiaries, the Participant has the consent of such third
party to provide their Personal Data to the Travelers Group for the same
purposes.

 

The Participant understands that he or she may, at any time, request to review
the Personal Data and require any necessary amendments to it by contacting the
Company in writing. Additionally, the Participant may always elect to forgo
participation in the Plan or any other award program.

 

9

--------------------------------------------------------------------------------

EXHIBIT A

 

AWARD RULES

TO TRAVELERS’ PERFORMANCE SHARES AWARD NOTIFICATION AND AGREEMENT

 

When you leave the Travelers Group

 

References to “you” or “your” are to the Participant. “Termination Date” is
defined in Section 9(a) of the Award Agreement and means the date of the
termination of your employment with the Traveler Group (whether voluntary or
involuntary) as reflected on the books and records of the Travelers Group.

 

If you terminate your employment or if there is a break in your employment, your
Award may be cancelled before the end of the Performance Period and the vesting
and settlement of your Award may be affected.

 

The provisions in the chart below apply to Awards granted under the Plan.
Depending upon your employment jurisdiction upon the Grant Date, special
rules may apply for vesting, payment and settlement of your Award in cases of
termination of employment if you satisfy certain age and years of service
requirements (“Retirement Rule”), as set forth in “Retirement Rule” below.
Participants based in countries outside the United States on the Grant Date or
in California immediately prior to the Termination Date should refer to
Exhibit C for special rules that apply. For the avoidance of doubt, the
applicable vesting terms for your Award pursuant to Exhibits A, B and C shall be
based on your employment jurisdiction on the Grant Date.

 

If You:

 

Here’s What Happens to Your Award:

 

 

 

Terminate employment or your employment is terminated by the Travelers Group for
any reason other than due to death or disability (but you do not meet the
Retirement Rule)

 

Your rights under the Award are cancelled and your right to the Performance
Shares is forfeited.

 

 

 

Become disabled (as defined under the Travelers Group’s applicable long-term
disability plan or policy covering disabilities in your employment jurisdiction)

 

You will be entitled to receive the number of shares of Common Stock you would
have received, if any, if your employment had not terminated due to disability,
multiplied by a fraction equal to the number of days from the first day of the
Performance Period to the earlier of (i) the Termination Date or (ii) the first
anniversary of the date of the occurrence of the event giving rise to your
disability (i.e. the anniversary of the date of onset of your illness or other
incapacity that led to your disability), divided by the total number of days in
the Performance Period. Any such shares will be received at the time of
settlement of the Performance Shares after the end of the Performance Period.

 

 

 

Take an approved personal leave of absence approved by the Travelers Group under
its Personal Leave Policy, if applicable

 

Your rights under the Award continue when you are on such leave of absence for
up to three months. Once your approved leave of absence exceeds three months,
your rights under the Award are suspended until you return to work with the
Travelers Group and remain actively employed for 30 calendar days, after which
your rights under the Award will be restored retroactively. If you terminate
employment during the leave for any reason, the applicable termination of
employment provisions will apply. If your personal leave of absence exceeds one
year, your rights under the Award are cancelled and your right to the
Performance Shares is

 

 

10

--------------------------------------------------------------------------------


 

 

 

forfeited.

 

 

 

Are on an approved family leave, medical leave, dependent care leave, military
leave, or other statutory leave of absence or notice leave (including, without
limitation, “garden leave,” but not including any period corresponding to pay in
lieu of notice, severance pay or other monies on account of the cessation of
your employment)

 

Your rights under the Award continue when you are on such leave of absence.

 

 

 

Die while employed or following employment while your Award is outstanding

 

Your estate will be entitled to receive a number of shares of Common Stock equal
to the initial number of Performance Shares set forth at the beginning of the
Award, plus any Performance Shares credited as dividend equivalents in
connection with the dividends paid or payable as of the date of your death,
multiplied by a fraction equal to the number of days in the Performance Period
from the first day of the Performance Period to your date of death, divided by
the total number of days in the Performance Period. Any such shares will be
delivered as soon as administratively possible following your death. No
Performance Shares shall be credited with respect to any cash dividends paid by
the Company after the date of the Participant’s death but prior to the
distribution with respect to Performance Shares already credited to the
Participant’s account.

 

Retirement Rule

 

If, as of your Termination Date, you are at least (i) age 65, (ii) age 62 with
one or more full years of service, or (iii) age 55 with 10 or more full years of
service, then you meet the “Retirement Rule.”

 

The Retirement Rule does not apply if you were involuntarily terminated for
gross misconduct or for cause (as determined by the Committee or its designee in
its sole discretion). If you retire and do not meet the Retirement Rule, you
will be considered to have resigned.

 

If You:

 

 

 

 

 

Meet the Retirement Rule (subject to Exhibit C, if applicable)

 

You will be entitled to receive a number of shares of Common Stock equal to the
shares you would have received, if any, if your employment had not terminated
due to retirement in accordance with the Retirement Rule, multiplied by a
fraction equal to the number of days from the first day of the Performance
Period to the Termination Date, divided by the total number of days in the
Performance Period. Any such shares will be received at the time of settlement
of the Performance Shares after the end of the Performance Period. You will have
a right to payment under the Retirement Rule provided that, prior to the time of
settlement, you do not engage in any activities that compete with the business
operations of the Travelers Group (as determined by the Committee or its
designee in its sole discretion), including, but not limited to, working for
another insurance company engaged in the property casualty insurance business as
either an employee or independent contractor. You are not subject to this
non-compete provision if you are terminated involuntarily, but you remain
subject to Sections 9 and 10 of the Award Agreement, and the POE Agreement.

 

When called for under the above rules, as a condition to receiving payment, you
will be

 

11

--------------------------------------------------------------------------------


 

 

 

required to certify to the Company that you have not engaged in any activities
that compete with the business operations of the Travelers Group since your
Termination Date, and provide such other evidence of your compliance with the
Retirement Rule as the Company may require.

 

12

--------------------------------------------------------------------------------


 

EXHIBIT B

 

PERFORMANCE SHARES VESTING GRID
TO TRAVELERS’ PERFORMANCE SHARES AWARD NOTIFICATION AND AGREEMENT

 

Performance Period ROE*

 

% of Performance Shares Vested

 

>16.0%

 

150% (Maximum)

 

15.5

 

140

 

15.0

 

130

 

14.5

 

120

 

13.5

 

110

 

10.0

 

100

 

8.5

 

75

 

8.0

 

50 (Threshold)

 

<8.0

 

0

 

 

--------------------------------------------------------------------------------

*                 For any Performance Period ROE (as defined below) that is at
least 8.0%, but falls between two Performance Period ROE performance levels, the
percentage of Performance Shares vested shall be interpolated (for example, if
Performance Period ROE is 14.0%, 115% of the Performance Shares would be
vested).

 

Definitions:

 

“Performance Period ROE” is defined as the sum of the Adjusted ROE for each of
the three years in the Performance Period, divided by three.

 

“Adjusted ROE” is defined as Adjusted Operating Income divided by Adjusted
Shareholders’ Equity.

 

“Adjusted Operating Income” for each year in the Performance Period is defined
as the Company’s net income from continuing operations as reported in the
Company’s financial statements (including accompanying footnotes and
management’s discussion and analysis), adjusted as set forth in the immediately
following sentence. In calculating Adjusted Operating Income, net income from
continuing operations shall be adjusted as follows: first (A) remove the
after-tax effects of the following items: (i) losses (net of reinsurance) from
catastrophes (as designated by the Insurance Service Office’s Property Claims
Service Group, the Lloyd’s Claim Office, Swiss Reinsurance Company’s sigma
report, or a comparable report or organization generally recognized by the
insurance industry, and reported by the Company as a catastrophe); asbestos and
environmental reserve charges (or releases); net realized investment gains or
losses in the fixed maturities and real estate portfolios; and (ii) 
extraordinary items, the cumulative effect of accounting changes and federal
income tax rate changes, and restructuring charges, each as defined by generally
accepted accounting principles in the United States, and each as reported in the
Company’s financial statements (including accompanying footnotes and
management’s discussion and analysis); (B) reduced, as to the first year in the
Performance Period (20XX), by $XXXXXX, as to the second year in the Performance
Period (20XX), by $XXXXXX times the ratio of: the Company’s 20XX consolidated
personal lines homeowners net written premium plus commercial lines property net
written premium plus 50% of commercial lines multi peril net written premium
divided by the Company’s 20XX consolidated personal lines homeowners net written
premium plus commercial lines property net written premium plus 50% of
commercial lines multi peril net written premium, and as to the third year in
the Performance Period (20XX), by $XXXXXX times the ratio of: the Company’s 20XX
consolidated personal lines homeowners net written premium plus commercial lines
property net written premium plus 50% of commercial lines multi peril net
written premium divided by the Company’s 20XX consolidated personal lines
homeowners net written premium plus commercial lines property net written
premium plus 50% of commercial lines multi peril net written premium; and
(C) reduced by an amount intended, as of the date of this award, to approximate
historical levels of credit losses (on an after-tax basis) associated with the
Company’s fixed income investments, determined by (i) multiplying a fixed
factor, expressed as 2.25 basis points, by the amortized cost of the Company’s
fixed maturity investment

 

13

--------------------------------------------------------------------------------


 

portfolio at the beginning of each quarter during the relevant year in the
Performance Period and (ii) adding the after-tax sum of the amounts resulting
from (i) for such year in the Performance Period.

 

“Adjusted Shareholders’ Equity” for each year in the Performance Period is
defined as the sum of the Company’s total common stockholders’ equity as
reported in the Company’s balance sheet as of the beginning and end of the year
(excluding net unrealized appreciation or depreciation of investments and
adjusted as set forth in the immediately following sentence), divided by two. In
calculating Adjusted Shareholders’ Equity, the Company’s total common
shareholders’ equity as of the beginning and end of the year shall be adjusted
to remove the cumulative after-tax impact of the following items during the
Performance Period: (i) discontinued operations and (ii) the adjustments and
reductions made in calculating Adjusted Operating Income.

 

14

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Special Rules Applicable to Participants Based in Certain Jurisdictions

 

Terms and Conditions

 

This Exhibit C includes additional and/or alternative terms and conditions that
govern the Award granted to the Participant under The Travelers Companies, Inc.
2014 Stock Incentive Plan (the “Plan”) if the Participant is employed in one of
the jurisdictions listed below on the Grant Date or on the Termination Date if
the Participant is employed in California immediately prior to such Termination
Date.  Capitalized terms used but not defined in this Exhibit C are defined in
the Plan and/or Award Agreement and have the meanings set forth therein. To the
extent that this Exhibit C is applicable to the Participant (based on the
Participant’s place of employment on the Grant Date or on the Termination Date
if the Participant is employed in California immediately prior to such
Termination Date), the provisions set forth in this Exhibit C will apply to the
Participant and will supersede the corresponding provisions set forth in the
Award Agreement with respect to the Participant.

 

Notifications

 

This Exhibit C also includes information regarding exchange controls and certain
other issues of which the Participant should be aware with respect to the
Participant’s participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
jurisdictions as of January 2015. Such laws are often complex and change
frequently. As a result, the Company strongly recommends that the Participant
should not rely on the information noted in this Exhibit C as the only source of
information relating to the consequences of the Participant’s participation in
the Plan because the information may be out of date by the time the
Participant’s Award hereunder is settled.

 

In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation, and the Company is not in a
position to assure the Participant of a particular result. Accordingly, the
Participant is advised to seek appropriate professional advice as to how the
relevant laws in the Participant’s jurisdiction may apply to the Participant’s
situation.

 

Finally, the Participant understands that if he or she is a citizen or resident
of a jurisdiction other than the one in which the Participant is currently
working, transfers employment after the Grant Date, or is considered a resident
of another jurisdiction for local law purposes, the information contained herein
may not apply to the Participant, and the Company shall, in its discretion,
determine to what extent the terms and conditions contained herein shall apply.

 

*   *   *

 

15

--------------------------------------------------------------------------------


 

Brazil

 

·                  References in the Award Agreement and Exhibit A thereto to
the POE Agreement (and related obligations thereunder) will not apply to the
Participant.

 

·                  Section 14 of the Award Agreement shall be revised to read as
follows:

 

·                  14. No Right to Employment. The Participant agrees that
nothing in this Award Agreement constitutes a contract of employment with the
Travelers Group. Nothing contained herein shall be deemed to give the
Participant the right to be retained in the service of the Travelers Group or to
interfere with the right of the Travelers Group to terminate the employment of
the Participant at any time.

 

·                  Section 20 of the Award Agreement shall be revised to provide
that the venue for any disputes related to the Award Agreement shall be in a
court of law based in Brazil, at the city where the participant renders his/her
services.

 

·                  The second and third sentences under the heading “Retirement
Rule” in Exhibit A shall be revised to read as follows:

 

·                  The Retirement Rule does not apply if you were terminated for
cause (as determined by the Brazilian Labor Law). If you are retiree and do not
meet the Retirement Rule by the time of your termination, the vesting of your
Award will stop and the unvested portion of your Award will be cancelled
effective on the Termination Date.

 

16

--------------------------------------------------------------------------------

 

California

 

·                  If the Participant is employed in the State of California
immediately prior to the Termination Date, then Sections 9(b) and 9(c) of the
Award Agreement shall be restated to read as follows:

 

9(b)                          Non-Solicitation of Employees. The Participant
acknowledges that the Travelers Group sustains its operations and the goodwill
of its clients, customers, policyholders, producers, agents and brokers (its
“Customers”) through its employees. The Travelers Group has made significant
investment in its employees and their ability to establish and maintain
relationships with each other and with the Travelers Group’s Customers in order
to further its operations and cultivate goodwill. The Participant acknowledges
that the loss of the Travelers Group’s employees could adversely affect its
operations and jeopardize the goodwill that has been established through these
employees, and that the Travelers Group therefore has a legitimate interest in
preventing the solicitation of its employees.  Accordingly, the Participant
hereby agrees that during the Restricted Period, the Participant will not,
directly or indirectly, seek to recruit or solicit, attempt to influence or
assist, participate in, or promote the solicitation of the employment of any
person who was or is employed by the Travelers Group at any time during the last
three months of the Participant’s employment or during the Restricted Period.
The Participant shall not engage in the aforesaid conduct through a third party
for the purpose of colluding to avoid the restrictions in this Section 9(b).
Without limiting the generality of the restrictions under this Section 9(b), by
way of example, the restrictions under this Section shall prohibit the
Participant from (i) initiating communications with a Travelers Group employee
in connection with a current or future employment opportunity outside of the
Travelers Group, (ii) identifying Travelers Group employees to potentially be
solicited, and/or (iii) otherwise assisting or participating in the solicitation
of a Travelers Group employee.

 

Notwithstanding the foregoing, the Non-Solicitation Conditions do not preclude
the Participant from directing a third party (including but not limited to
employees of his/her subsequent employer or a search firm) to broadly solicit,
recruit, and hire individuals, some of whom may be employees of the Travelers
Group, provided, that the Participant does not direct such third party
specifically to solicit employees of the Travelers Group generally or specific
individual employees of the Travelers Group.

 

9(c)                           Non-Solicitation of Business. The Participant
acknowledges that by virtue of his or her employment with the Travelers Group,
he or she may have had access to Trade Secrets and/or Confidential Information
(as defined in Section 9(f)) about the Travelers Group’s Customers and is,
therefore, capable of significantly and adversely impacting existing
relationships that the Travelers Group has with them. The Participant further
acknowledges that the Travelers Group has invested in its and the Participant’s
relationship with its Customers and the goodwill that has been developed with
them and therefore has a legitimate interest in protecting these relationships
against Participant’s use of Trade Secrets and/or Confidential Information to
solicit Customers and/or otherwise interfere with these customer relationships.
If, after the Termination Date, the Participant accepts a position as an
employee, consultant or contractor with a “Competitor” (as defined below), then
the Participant will not utilize Trade Secrets and/or Confidential Information
to directly or indirectly, solicit, interfere with or attempt to influence any
Customer of the Travelers Group to discontinue business with the Travelers Group
and/or move existing or future business of the Travelers Group elsewhere. This
restriction applies with respect to any business of any current or prospective
client, customer or policyholder of the Travelers Group on which the Participant
gained access to Trade Secrets and/or Confidential Information during the
Participant’s employment with the Travelers Group. In addition to the foregoing
restriction, the Participant agrees not to utilize Trade Secrets and/or
Confidential Information in the negotiation, competition for, solicitation or
execution of any individual book roll over(s) or other book of business transfer
arrangements involving the transfer of business away from the Travelers Group.
As used herein, “Competitor” shall include any business enterprise or
organization, including, without limitation, agents, brokers and producers, that
engages in, owns or controls a significant interest in any entity that engages
in the sale of products and/or performance of services of the type sold or
performed by the Travelers Group and/or provides advice relating to such
products and services.

 

17

--------------------------------------------------------------------------------


 

Canada

 

·                  References in the Award Agreement and Exhibit A thereto to
the POE Agreement (and related obligations thereunder) will not apply to the
Participant.

 

·                  Section 14 of the Award Agreement shall be revised to read as
follows:

 

14.                               No Right to Employment. The Participant agrees
that nothing in this Award Agreement constitutes a contract of employment with
the Travelers Group. Nothing contained herein shall be deemed to give the
Participant the right to be retained in the service of the Travelers Group or to
interfere with the right of the Travelers Group to terminate the employment of
the Participant at any time.

 

18

--------------------------------------------------------------------------------


 

India

 

·                  References in the Award Agreement and Exhibit A thereto to
the POE Agreement (and related obligations thereunder) will not apply to the
Participant.

 

·                  To the extent that the Company elects to enforce the
forfeiture and repayment provisions under Section 10(b) of the Award Agreement
by re-acquiring shares of Common Stock held by the Participant, the Company will
pay nominal consideration, as determined at the discretion of the Company, for
such shares and/or obtain approval from the Reserve Bank of India, to the extent
required under applicable law.

 

·                  Section 20 of the Award Agreement shall be revised to read as
follows:

 

20                                  Governing Law and Forum for Disputes. The
Award Agreement shall be legally binding and shall be executed and construed and
its provisions enforced and administered in accordance with the laws of the
State of Minnesota. Any dispute, claim or controversy arising under, out of, or
in connection with or in relation to this Award Agreement or the Plan, or any
breach, termination or validity thereof, shall be finally determined and
adjudicated through arbitration by a sole arbitrator located in Mumbai, India.
The arbitration proceedings shall be conducted in accordance with the SIAC
Rules in effect at the time of arbitration, and judgment upon the award may be
entered in any court having jurisdiction thereof or having jurisdiction over the
parties or their assets. It is mutually agreed that the written decision of the
arbitrator shall be valid, binding, final and non-appealable. To the extent
permitted by law, the arbitrator’s fees and expenses will be borne equally by
each party. In the event that an action is brought to enforce the provisions of
this Award Agreement or the Plan pursuant to this Section 20, each party shall
pay its own attorneys’ fees and expenses regardless of whether there is a
prevailing party in the opinion of the arbitrator deciding such action or the
court in which any such arbitration award is entered.  Without prejudice to the
rights of the Company under this Section, if the Participant breaches, or
proposes to breach the provisions of this Award Agreement or Plan, the Company
and the Travelers Group shall be entitled, in addition to all other remedies
such party may have, to a temporary, preliminary or permanent injunction or
other appropriate equitable relief to restrain any such breach without showing
or proving any actual damage to the non-breaching party from any court having
competent jurisdiction over either party.

 

19

--------------------------------------------------------------------------------


 

Republic of Ireland

 

·                  References in the Award Agreement and Exhibit A thereto to
the POE Agreement (and related obligations thereunder) will not apply to the
Participant.

 

·                  For the avoidance of doubt, no unconditional entitlement to
receive shares under the Award Agreement will arise on the last day of the
Performance Period; rather the number of shares to be delivered pursuant to the
Award Agreement will only be quantifiable after the Committee has certified the
Company’s actual financial performance in accordance with Section 5 of the Award
Agreement (and such performance may result in zero shares being earned).
Therefore an absolute entitlement to shares will only arise on the date on which
shares are actually delivered to the Participant (referred to in this Award
Agreement as “settlement date”).

 

·                  Section 14 of the Award Agreement shall be revised to read as
follows:

 

14.                               No Right to Employment. The Participant agrees
that nothing in this Award Agreement constitutes a contract of employment with
the Travelers Group for a definite period of time. The Travelers Group retains
the right to decrease the Participant’s compensation and/or benefits, transfer
or demote the Participant or otherwise change the terms or conditions of the
Participant’s employment with the Travelers Group, subject to applicable Irish
law and the terms of the Participant’s employment contract.

 

·                  Section 20 of the Award Agreement shall be revised to provide
that the venue for any disputes related to the Award Agreement shall be in a
court of law based in the Republic of Ireland. In all other respects, the
regular provisions set forth in Section 20 of the Award Agreement (including
with respect to Minnesota governing law) shall apply.

 

·                  Further to the provisions as set out in Section 21 of the
Award Agreement, the Travelers Group agrees that it will comply with the
provisions of the Data Protection Act 1988 together with the Data Protection
(Amendment) Act 2003 (collectively, the “Irish DPA Act”). The Participant
consents to the Company, the Travelers Group and any other third parties as
described in Section 21 processing and transferring their personal data (as
defined in the Irish DPA Act), outside of the European Economic Area even where
the country or territory in question does not maintain adequate data protection
standards.

 

·                  The provisions in the Exhibit A related to the Retirement
Rule shall be inapplicable to the Participant. Accordingly, upon the
Participant’s termination of employment for any reason other than due to death
or Disability (regardless of whether the Participant meets the Retirement Rule),
vesting of the Award will cease and all outstanding unvested Performance Shares
will be cancelled effective on the Termination Date.

 

20

--------------------------------------------------------------------------------


 

United Kingdom

 

·                  References in the Award Agreement and Exhibit A thereto to
the POE Agreement (and related obligations) will not apply to the Participant.

 

·                  The Restricted Period, as defined in Section 9(a) of the
Award Agreement, will include any period during which the Participant is placed
on “garden leave.”

 

·                  The restrictions under Section 9(b) of the Award Agreement
related to non-solicitation of employees shall only apply with respect to
employees with whom the Participant had material dealings during the 12 months
preceding the date of the Participant’s termination of employment with the
Travelers Group, and such restrictions shall not apply with respect to any
secretarial or administrative assistant employees of the Travelers Group.

 

·                  The “Enhanced Restricted Period” defined under
Section 9(c) of the Award Agreement shall be limited to 12 months following the
Termination Date (i.e., the same duration as the normal Restricted Period). 
Additionally, under Section 9(c) of the Award Agreement:

 

(i)                                     the restrictions relating to recruiting
or solicitation of, interference with, attempting to influence or otherwise
affecting any client, customer, policyholder or agent of the Travelers Group
shall be limited to such clients, customers, policyholders or agents with which
the Participant had material dealings within the 12 months preceding the
Termination Date; and

 

(ii)                                  the references to “business” (aside from
references to “book of business”) shall be limited to business activities with
which the Participant was materially involved during the 12 months preceding the
Termination Date.

 

·                  Section 14 of the Award Agreement shall be replaced with the
following:

 

14.                               No Right to Employment. The Participant agrees
that nothing in this Award Agreement guarantees employment with any member of
the Travelers Group for a fixed duration of time. Each member of the Travelers
Group retains the right to decrease the Participant’s compensation and/or
benefits, transfer or demote the Participant or otherwise change the terms or
conditions of the Participant’s employment with the Travelers Group, subject to
applicable law and the terms of the Participant’s employment contract. Upon
termination of the Participant’s employment (for whatever reason) the
Participant will have no rights as a result of this Award Agreement or any
alleged breach of this Award Agreement or otherwise to any compensation under or
in respect of any shares, share options, restricted stock units, long-term
incentive plans or any other profit sharing scheme in which the Participant may
participate or have received grants or allocations on or before the date on
which the Participant’s employment terminates. Any rights which the Participant
may have under such schemes will be exclusively governed by the rules of such
schemes from time to time.

 

·                  Section 20 of the Award Agreement shall be revised to provide
that the venue for any disputes related to the Award Agreement shall be in the
Courts of England and Wales. In all other respects, the regular provisions set
forth in Section 20 of the Award Agreement (including with respect to Minnesota
governing law) shall apply.

 

·                 Further to the provisions as set out in Section 21 of the
Award Agreement, the Travelers Group agrees that it will comply with the
provisions of the Data Protection Act 1998 (the “Act”). The Participant consents
to the Company, the Travelers Group and any other third parties as described in
Section 19 processing and transferring their personal data (as defined in the
Act), outside of the European Economic Area even where the country or territory
in question does not maintain adequate data protection standards.

 

·                  In the event a Participant becomes disabled the language
under “Here’s What Happens to Your Award” in Exhibit A shall be replaced with
the following:

 

21

--------------------------------------------------------------------------------


 

If you have been disabled for 12 continuous months and not otherwise terminated
your employment, you will be entitled, as of the first day following such
12-month period (the “disability date”), to receive the number of shares of
Common Stock you would have received, if any, if you had not become disabled,
multiplied by a fraction equal to the number of days from the first day of the
Performance Period to the disability date, divided by the total number of days
in the Performance Period. You are considered “disabled” if you are disabled for
employment purposes and will be presumed disabled if you qualify for a long-term
disability benefit.  Any such shares will be received at the time of settlement
of the Performance Shares after the end of the Performance Period.

 

·                  The provisions in Exhibit A related to the Retirement
Rule shall be inapplicable to the Participant. Accordingly, upon the
Participant’s termination of employment for any reason other than due to death
or Disability (regardless of whether the Participant meets the Retirement Rule),
vesting of the Award will cease and all outstanding unvested Performance Shares
will be cancelled effective on the Termination Date.

 

·                  The provisions in Exhibit A related to disability shall be
inapplicable to the Participant for so long as the Participant remains employed
by the Travelers Group.  Accordingly, a disabled Participant who remains
employed by the Travelers Group shall be treated as a continuing employee in all
respects for purposes of vesting and other rights with respect to the Award.

 

22

--------------------------------------------------------------------------------


 

ADDENDUM TO AWARD AGREEMENT

Special Rules Applicable to Jay S. Fishman

 

The special rules set forth in this Addendum will modify, and form part of, the
Award Agreement for Jay S. Fishman (the “Participant”) for his Performance
Shares Award granted XXXXX XX, 20XX.  Reference is made in this Addendum to the
letter agreement between the Company and the Participant dated December 19,
2008, governing certain terms and conditions of the Participant’s employment
with the Company (the “Letter Agreement”).

 

The special rules set forth in the Addendum set forth special time vesting
rules that apply with respect to the Award and special rules that will apply in
the event of the Participant’s death, termination due to Disability (as defined
in the Letter Agreement), termination by the Company without Cause (as defined
in the Letter Agreement), or termination by the Participant for Good Reason (as
defined in the Letter Agreement) prior to the normal scheduled settlement of the
Award.

 

1.                                      Special 4-Year Ratable Time Vesting;
Delayed Settlement for Final Vesting Tranche.  As contemplated pursuant to the
Letter Agreement, the Participant’s rights with respect to the Award shall
generally be subject to a 4 year ratable time vesting requirement (in addition
to the normal performance vesting requirements) such that the Participant shall
become time-vested in one-quarter of the Award on each of December 31, 2015,
December 31, 2016, December 31, 2017 and December 31, 2018 (the “Final Vesting
Date”).  Accordingly, subject to the Participant’s continued employment through
the end of the Performance Period, the Participant will be time vested in 75% of
the Award (to the extent earned based on actual performance) and will receive a
distribution of 75% of the earned Performance Shares on a date determined by the
Company that is between January 1 and March 15 of 2018 (the “Regular Settlement
Date”).  Subject to the Participant’s continued employment through the Final
Vesting Date, he will receive the final remaining earned portion of the Award
(including any additional dividend equivalents earned thereon) on such date.

 

2.                                      Treatment upon Termination Without
Cause, for Good Reason or Disability.  In the event of the Participant’s
termination of employment prior to the Final Vesting Date due to a termination
without Cause, a termination for Good Reason or a termination due to Disability,
the Participant shall remain entitled to receive the full amount of earned
Performance Shares (based on actual performance during the Performance Period)
with such full amount of earned Performance Shares payable on the Regular
Settlement Date (or, if later, on the first day of the seventh (7th) month
following his separation from service, as defined in the Letter Agreement);
provided, however, that in the case of a termination due to Disability prior to
the end of the Performance Period, the earned number of Performance Shares shall
be no less than one hundred percent (100%) of the number of Performance Shares
granted in this Award (without regard to actual performance), plus any
additional Performance Shares credited as dividend equivalents under Section 6
of the Award Agreement.

 

3.                                      Treatment upon Retirement.  In the event
of the Participant’s retirement in accordance with the Retirement Rule prior to
the Final Vesting Date, the Participant shall remain entitled to receive 100% of
the portion of earned Performance Shares that was time-vested at the time of
such retirement and a pro-rata portion of the earned Performance Shares that was
not yet time-vested at the time of such retirement (in each case, with the
earned portion of Performance Shares determined based on actual performance
during the Performance Period) payable on the Regular Settlement Date (or, if
later, on the first day of the seventh (7th) month following his separation from
service, as defined in the Letter Agreement).  The pro-ration with respect to
each remaining unvested tranche of the Award shall be determined by measuring
the portion of the period from the commencement of the Performance Period
through the scheduled vesting date of such tranche for which the Participant was
employed prior to retirement.  For example, if the participant retires on
December 31, 2016, he will have fully vested in the first two time-vesting
tranches of the Award (representing 50% of the total Award), he will become
vested in 2/3 of the third tranche of the Award (i.e., reflecting his employment
for 2/3 of the vesting period related to such third tranche, with such portion
representing 16.7% of the total Award), and he will become vested in 50% of the
fourth tranche of the Award (i.e., reflecting his employment for half of the
vesting period related to such fourth tranche, with such portion representing
12.5% of the total Award).

 

23

--------------------------------------------------------------------------------


 

4.                                      Treatment upon Death.

 

(a)                                 Generally.  Notwithstanding the forgoing, in
the event of the Participant’s death at any time prior to the end of the
Performance Period while the Award remains outstanding (including if such death
occurs after the Participant’s termination of employment), then in lieu of the
treatment described in Sections 2 and 3 of this Addendum, the Participant’s
estate shall immediately (or as soon as practicable following the truncated
Performance Period as described below) become entitled to receive the greater of
(i) one hundred percent (100%) of the number of Performance Shares granted in
this Award (without regard to actual performance), plus any additional
Performance Shares credited as dividend equivalents under Section 6 of the Award
Agreement or (ii) the full number of Performance Shares that would have been
earned based on actual performance measured by reference to the truncated
Performance Period described in Section 4(b) of this Addendum.  In the event of
the Participant’s death at any time following the end of the Performance Period
while the Award remains outstanding (including if such death occurs after the
Participant’s termination of employment), then the Participant’s estate shall
immediately receive his vested and earned Performance Shares as determined
pursuant to Sections 2 and 3 of this Addendum; provided that if the Participant
was employed immediately prior to his death, then he shall be deemed to have
been fully vested in the final tranche of his Award and such tranche shall be
immediately paid.

 

(b)                                 Truncated Performance Period.  For purposes
of measuring actual performance achievement in the event of the Participant’s
death prior to the end of the Performance Period:

 

(i) If the Participant’s death occurs before January 1, 2017, the Performance
Period shall be the one-year period starting January 1, 2015 and ending
December 31, 2015.

 

(ii) If the Participant’s death occurs during the year commencing January 1,
2017 and ending December 31, 2017, the Performance Period shall be the two-year
period starting January 1, 2015 and ending December 31, 2016.

 

To determine the Participant’s percentage under the Performance Shares Vesting
Grid set forth in Exhibit B, the “Performance Period ROE” shall be the sum of
the Adjusted ROE for each of the years in the Performance Period, divided by the
number of years in the Performance Period.

 

5.                                      Forfeiture Provisions.  The Participant
shall remain subject to the forfeiture provisions in Section 10 of the Award
Agreement upon the Participant’s breach of the Non-Solicitation Conditions or
Confidentiality Conditions (contained in the Award Agreement) and/or the
Principles of Employment Agreement.  However, if the Participant’s termination
of employment without Cause or for Good Reason otherwise falls under the
“Retirement Rule” set forth in Exhibit A, the Participant shall not be subject
to the non-competition requirements otherwise attendant to the Retirement Rule. 
Notwithstanding any contrary provision of this Award Agreement (including the
Award Rules of Exhibit A), the number of Performance Shares due to the
Participant shall not be prorated in the event of a termination of employment
without Cause, for Good Reason, or due to death or Disability.

 

24

--------------------------------------------------------------------------------
